DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 3/7/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-20 are numbered accordingly and are allowed herein.

Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 3/7/2022 have been fully considered; however in light of Applicant’s amendment that incorporated previously objected subject matter that help distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 

Allowable Subject Matter
1.	Claims 1, 14, and 19 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 14 and 19 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts Papasakellariou US 20180019843 discloses in [Abstract] A method of UE constructing a HARQ codebook, receiving DCI, PDCCHs/PDSCHs and slot offset field; Section [0005] A UE receive PDCCHs that convey DCI formats includes counter field and slot offset ; Section [0117] A UE determine HARQ codebook size based on PDSCH transmission or counter DL assignment index (DAI) and total DAI included in DL DCI scheduling a PDSCH transmission; Section [0153] DAI value for a UE in each DL DCI format conveyed by PDCCH transmission to the UE in time-frequency resources; For the PDCCH monitoring period a counter DAI value (i.e. C-DAI) for a UE is updated in each DL DCI format conveyed by a respective PDCCH transmission to the UE; Section [0154] A total DAI (i.e. T-DAI) value can also be indicated to be same in all DL DCI formats conveyed by PDCCH transmissions in all slots; Section [0151] PDCCHs are transmitted in first and second time-frequency resources located in first and second time instances; Section [0077] The UE transceiver-310 capable of receiving DCI formats and determine locations based on value of the slot offset field and a value of the counter field detected; and the prior art Park et al. US 20180006790 in discloses in Fig. 6 (illustrate operations related to DAI), Section [0134] eNB includes a DAI in PDCCH; Section [0141] the eNB configures sets HARQ-ACK feedback codebook or payload size for PDSCHs; Section [0271] offset value can be applied for UL DAI value through higher layer signal.
	However, Papasakellariou in view of Park do not render obvious in combination with other limitations in the independent claims 1 and 19 the claim elements A method comprising: receiving, by a terminal device, at least one downlink transmission and indication information corresponding to the at least one downlink transmission, wherein the at least one downlink transmission comprises a target downlink transmission corresponding to an actual occasion and a pair of a target frequency domain resource and a reference occasion, wherein the reference occasion is obtained after the actual occasion is offset by an occasion offset value, and wherein the indication information comprises one of a counter downlink assignment indicator (C-DAI) or a combination of the C-DAI and a total downlink assignment indicator (T-DAI), and 
However, Papasakellariou in view of Park do not render obvious in combination with other limitations in the independent claim 14 the claim elements A method comprising: receiving, by a terminal device, at least one first downlink transmission and indication information corresponding to the at least one first downlink transmission, wherein a first time domain resource set comprises at least one of an actual time domain resource on which a first target downlink transmission is located or a reference time domain resource corresponding to the first target downlink transmission; receiving, by the terminal device, at least one second downlink transmission and indication information corresponding to the at least one second downlink transmission, wherein a second time domain resource set comprises at least one of an actual time domain resource on which a second target downlink transmission is located or a reference time domain resource corresponding to the second target downlink transmission,  wherein the indication information corresponding to the at least one first downlink transmission and the indication information corresponding to the at least one second downlink transmission 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20             are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

March 18, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477